PER CURIAM.
In this cause a final decree of divorce was entered in favor of the plaintiff-appellant awarding her alimony from the defendant-appellee. Subsequently on motion of the defendant the court modified the award of alimony by reducing the amount to be paid. The plaintiff appeals from that order. There are no cross assignments of error. The defendant has paid and the plaintiff has accepted the alimony in the amounts to which they were reduced by the order appealed without the benefit of an order for alimony pending appeal in accordance with the provisions of Fla.App. Rule 3.8(b), 31 F.S.A. We now have for consideration the defendant’s motion to dismiss the appeal.
The defendant cites and relies upon Fort v. Fort, Fla.App.1964, 167 So.2d 315, in which the District Court of Appeal, First District, dismissed an appeal on facts identical in effect to those in this case. As disclosed in the dissenting opinion in Fort, this court has adopted the view that an appeal by a wife from an order reducing alimony previously awarded does not bring into play the principle of law that one cannot accept the fruits of a decree and at the same time appeal from it. We re-affirm that view. In view of the very complete analysis of the question in Fort, it is unnecessary for us to elaborate further.
An appropriate order will be entered denying the motion to dismiss.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.